Citation Nr: 1431002	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-01 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disorder.

(The Board addresses the issue of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder in a separate decision being issued concurrently.)


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to April 1988, and from August 1989 to August 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran is not currently represented as to the issue of service connection for a left shoulder disorder.  Since he has been adequately notified of his rights to appoint representation in a November 2009 letter, the Board will conclude that he wishes to continue with the adjudication of his appeal of this issue as unrepresented.


REMAND

In April 2013, the Veteran requested a videoconference hearing before the Board.  This hearing has not been scheduled and a withdrawal of this request is not found in the record.  Accordingly, the case is remanded for the following action:  

Schedule the Veteran for a videoconference hearing before the Board, according to the date of his original request for such a hearing.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

